                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

JOSEPH BALUHA,

       Plaintiff,

v.                                                     Case No: 8:18-cv-2077-T-30AAS

RICK SCOTT, LEE COUNTY SHERIFF,
FIFTH THIRD BANK and SIMON
TEMPLE,

       Defendants.


                                           ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Amanda Arnold Sansone (Dkt. 5). The Court notes that

neither party filed written objections to the Report and Recommendation and the time for

filing such objections has elapsed.

       After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 5) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.
      2.     Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Dkt. 2) is

DENIED.

      3.     The Complaint is dismissed without prejudice.

      4.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 3rd day of October, 2018.




Copies Furnished To:
Counsel/Parties of Record




                                            2
